t c memo united_states tax_court electric picture solutions inc petitioner v commissioner of internal revenue respondent docket no filed date herman h pettegrove for petitioner aely k ullrich for respondent memorandum findings_of_fact and opinion thornton judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for the taxable_year ended date the issue is whether petitioner is entitled to a theft_loss deduction under sec_165 for an investment in corporate shares that became worthless because of alleged fraud by the issuer and the stockbroker the parties have stipulated some facts which are so found when the petition was filed petitioner’s principal office was in california findings_of_fact at the heart of this case is petitioner’s investment in common_stock of novatek international inc novatek petitioner purchased novatek shares on six occasions in and most recently on date petitioner purchased the shares through a stockbroker joseph roberts co inc roberts with which petitioner had a history of doing business novatek’s common_stock was traded on the national association of securities dealers automated quotations small cap market system until date when trading in the stock was suspended on date novatek filed a voluntary petition for protection pursuant to chapter of the bankruptcy code when petitioner later attempted to sell its novatek shares there was no market for them on date the u s securities_and_exchange_commission sec filed a civil enforcement action against novatek’s successor_in_interest and novatek’s principals and unless otherwise indicated section references are to the internal_revenue_code in effect for the year at issue and rule references are to the tax_court rules_of_practice and procedure officers the complaint alleged that the defendants had committed a massive fraud on investors by among other things orchestrating a series of sham transactions announcing highly profitable nonexistent contracts and filing materially false and misleading financial statements subsequently without admitting or denying the sec allegations one of the individual defendants consented to the entry of a final judgment that imposed civil sanctions against him for his role in the novatek matter and in a related fraud action on its form_1120 u s_corporation income_tax return for the year ended date petitioner claimed a dollar_figure fraud and embezzlement loss under the category other deductions petitioner reported no capital_gain_net_income on its form_1120 and did not attach a schedule d capital_gains_and_losses in a notice_of_deficiency dated date respondent disallowed the claimed theft_loss deduction the record does not establish the consequences if any of the u s securities and exchange commission’s enforcement action as to any of the other defendants on brief petitioner concedes that the dollar_figure figure reflected a computational error in its cost_basis for the novatek stock and contends that the correct amount of loss is dollar_figure we deem petitioner to have conceded a corresponding amount of its claimed theft_loss the notice_of_deficiency is silent as to the proper characterization of the loss and provides for no tax_benefit related to the loss the parties have stipulated however that respondent characterized the loss as a capital_loss that may be continued opinion sec_165 permits a deduction against ordinary_income for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise for this purpose any loss arising from theft is treated as sustained during the taxable_year in which the taxpayer discovers the loss sec_165 petitioner has the burden of proving it has sustained a theft_loss see rule a 290_us_111 continued deducted in the year of loss carried back three years and carried forward five years on brief respondent calculates the loss to be dollar_figure as previously noted petitioner contends that the amount of the loss is dollar_figure neither party has expressly addressed the amount if any of capital_loss that is deductible in the record before us does not establish that petitioner is entitled to deduct any amount of capital_loss in inasmuch as petitioner reported no capital_gains in that year and the record does not otherwise establish that petitioner had any capital_gains for that year see sec_1211 consequently we do not take literally the stipulation that respondent has characterized petitioner’s loss as a capital_loss that may be deducted in the year of loss because we do not have before us the preceding or subsequent tax years in which petitioner might be eligible to claim a capital_loss_carryback or carryover and because as discussed infra we hold that petitioner has not established that it sustained a theft_loss we need not and do not in this proceeding undertake to resolve the parties’ relatively small difference as to the amount of the loss petitioner does not claim and has not established that the conditions of sec_7491 have been met to shift the burden_of_proof to respondent with regard to any factual issue as to petitioner’s liability for tax whether a theft_loss has been sustained depends upon the law of the state where the loss was sustained 540_f2d_448 9th cir affg 61_tc_354 79_tc_846 63_tc_736 affd without published opinion 523_f2d_1053 5th cir the parties agree that california law applies in determining whether a theft occurred with respect to petitioner’s investment in novatek stock cal penal code sec a west provides every person who shall feloniously steal take carry lead or drive away the personal_property of another or who shall knowingly and designedly by any false or fraudulent representation or pretense defraud any other person of money labor or real or personal_property is guilty of theft this criminal statute encompasses various larcenous offenses including at least two varieties of theft involving alleged fraud see people v ashley p 2d cal distinguishing theft by false pretenses and theft by trick or device we need not concern ourselves with the technical distinctions among these larcenous offenses inasmuch as petitioner appears to allege theft involving fraud for present purposes it is sufficient to observe that the following elements are essential under california law the perpetrator made a false pretense or representation which materially influenced the owner to part with his property the perpetrator did so knowingly with the intent to defraud the property owner and the owner was actually defrauded id pincite people v traster cal rptr 3d ct app people v sanders cal rptr 2d ct app implicit in these elements is a relationship of privity between perpetrator and victim crowell v commissioner tcmemo_1986_314 generally a taxpayer who purchases securities on the open market cannot support a claim of theft under california law because there is no privity between the perpetrator and the victim marr v commissioner tcmemo_1995_250 crowell v commissioner supra de fusco v commissioner tcmemo_1979_ cf first chicago corp v commissioner tcmemo_1995_109 holding that the taxpayer was entitled to a theft_loss with respect to an investment in newly issued shares of a foreign company where the stock purchase was not on an open market but from the company itself petitioner has not alleged or established a purchaser-seller relationship between itself and novatek instead at trial and on brief petitioner contends that it was defrauded by roberts on brief petitioner argues in certain narrow circumstances a theft_loss deduction has been allowed where the taxpayer suffered a loss which arose indirectly from a theft between other parties see 768_f2d_1140 9th cir allowing a theft_loss deduction with respect to the taxpayer’s purchase of nonexistent rights to land even though the taxpayer was not the immediate purchaser from the fraudulent vendor revg 82_tc_804 petitioner has not alleged or established that it suffered a loss which arose from a theft between other parties clearly roberts was aware that it was making claims about the company in order to sell its stock to support this allegation petitioner asserts that statements made by roberts’s representative were breaches of the stockbroker’s duty_of truth and fitness for his customer’s portfolio petitioner alleges that roberts was sued and lost in two separate arbitrations held before the national association of securities dealers nasd with respect to complaints made by other investors the evidence is inadequate however to establish that roberts or its agents had guilty knowledge or intent bellis v commissioner t c pincite similarly the evidence is inadequate to establish that roberts or its agents made any false pretense or representation to petitioner with intent to deceive see people v ashley supra pincite neither the filing of the sec complaint against novatek and its principals nor the entry of judgment against one of these defendants establishes criminal intent on the part of roberts or its agents similarly petitioner’s allegation that roberts was unsuccessful in nasd arbitration proceedings involving other investors even if true does not establish that roberts or its agents had the requisite criminal intent with respect to petitioner’s investment in novatek see eg schmidt v commissioner tcmemo_1989_188 judgment rendered in a civil_proceeding was insufficient to establish a theft_loss affd without published opinion 891_f2d_283 3d cir moreover petitioner has not shown that it was actually defrauded by roberts or its agents as required under cal penal code sec a because it has not established that roberts appropriated petitioner’s property see crowell v commissioner supra de fusco v commissioner supra cf first chicago corp v commissioner supra on brief petitioner alleges that the shares petitioner purchased were owned or controlled by roberts possibly as the lead underwriter or as the so-called market maker of the novatek stock petitioner has failed to prove this allegation by competent evidence even if we were to assume for purposes of argument that roberts was the lead underwriter or market maker of the novatek shares the evidence in the record would still be inadequate to establish the essential elements for theft under cal penal code sec a in sum petitioner has failed to establish that a theft occurred under california law as a result we hold that petitioner is not entitled to a theft_loss deduction under sec_165 to reflect the foregoing for respondent decision will be entered
